Appeal from a judgment of the Supreme Court (Devine, J.), entered November 1, 2007 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Board of Parole denying petitioner’s request for parole release.
Petitioner commenced this CPLR article 78 proceeding challenging a May 2006 determination of respondent Board of Parole denying his request for parole release. Petitioner reappeared before respondent in May 2008, and his request for parole release was again denied. Consequently, this appeal must be dismissed as moot (see Matter of Graham v New York State Bd. of Parole, 50 AD3d 1421 [2008]).
*455Peters, J.P., Spain, Lahtinen, Kavanagh and Stein, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.